UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 01-7446



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ELENA VON BRESSENSDORF, a/k/a Elena Bisheff,
a/k/a Baroness,

                                            Defendant - Appellant.




                            No. 01-7576



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


OTTO VON BRESSENSDORF,

                                            Defendant - Appellant.
                            No. 01-7577



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELENA VON BRESSENSDORF, a/k/a Elena Bisheff,
a/k/a Baroness,

                                            Defendant - Appellant.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-98-14)


Submitted:   November 6, 2001          Decided:   November 29, 2001


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elena Von Bressensdorf, Otto Von Bressensdorf, Appellants Pro Se.
James Brien Comey, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia; Dana Johannes Finberg, MCCANDLISH, KAIN, P.C.,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In these consolidated appeals, the Von Bressensdorfs challenge

the district court’s order granting the Trustee/Special Master’s

amended motion for approval of restitution payments and of fees and

costs.   The order was entered on July 27, 2001.      By notice of

appeal dated August 19, 2001, Elena Von Bressensdorf appealed this

order.   Because No. 01-7446 is untimely, we dismiss.    We further

grant the Government’s motion to dismiss Nos. 01-7576/7577.      We

deny the Appellants’ motions to stay the court’s July 27, 2001,

order.

     Criminal defendants have ten days from the entry of the

judgment or order at issue to file a notice of appeal.   See Fed. R.

App. P. 4(b).   The appeal periods established by Rule 4 are manda-

tory and jurisdictional.    Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978).

     The district court’s order in No. 01-7446 was entered on the

docket on July 27, 2001. Elena Von Bressensdorf’s notice of appeal

was filed on August 19, 2001.1   Because Von Bressensdorf failed to




     1
       Under Houston v. Lack, 487 U.S. 266 (1988), the notice of
appeal is considered filed as of the date Appellant delivered it to
prison officials for forwarding to the court. We presume for the
sake of this appeal, that the date on the notice of appeal is the
date the notice was given to prison officials for mailing.


                                   3
file a timely notice of appeal or obtain an extension or reopening

of the appeal period, we dismiss No. 01-7446.2

     Accordingly, we dismiss No. 01-7446 for lack of jurisdiction.

We grant the Government’s motion to dismiss insofar as it relates

to Nos. 01-7576 and 01-7577.    We deny the Appellants’ motions for

a stay.   We also deny Elena Von Bressensdorf’s motions for in forma

pauperis status filed in Nos. 01-7446 and 01-7577 and Otto Von

Bressensdorf’s motion for judicial notice filed in No. 01-7576. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     2
       If the appeal was timely, we would dismiss on the Govern-
ment’s motion to dismiss the appeal because the appeal is clearly
frivolous. Elena Von Bressensdorf challenges an order granting the
Trustee/Special Master’s amended motion for approval of restitution
payments and of fees and costs. She argues that the order is pre-
mature because she will challenge her conviction in a 28 U.S.C.A.
§ 2255 (West Supp. 2001).    She has yet to file such a motion.
Because restitution was affirmed on direct appeal, we find the
instant appeal is frivolous.


                                  4